Exhibit 10.16

January 31, 2007

Ms. Patricia M. Lecouras

68 Greenfield Road

Stamford, CT 06906

plecouras@aol.com

Dear Pat:

It is with great pleasure that we confirm our offer to you for employment with
Chefs Warehouse as Executive Vice President, Human Resources. Your salary will
be $3846.15 weekly, ($200,000 per annum), effective on your start date, which
will be March 5, 2007. In this position you will report directly to me.

In addition to the starting base salary, the following will also be part of your
Chefs Warehouse employment package:

 

  •  

Four (4) weeks of vacation effective 2007.

 

  •  

Eligibility to participate in Chef Warehouse’s 2007 Individual Variable
Compensation Plan (Bonus) at a target of 50% of your annual base salary. We will
work together to plan for targets that will be based upon both company and
personal objectives.

 

  •  

Eligibility to participate in Chefs Warehouse’s equity plan at  1/2 percent,
vesting over 4 years.

 

  •  

In the event that your employment is terminated by the Chefs Warehouse for
reasons other than cause, you will be eligible for 12 months severance.

This offer is contingent upon the following: your signing of the Employee Patent
and Confidential Information Agreement and Code of Ethics and a background
verification, (to include previous employers and education/degrees) prior to
your start date.

Chef Warehouse offers an excellent benefits program designed to meet the needs
of you and your eligible dependents. Coverage under most of these programs
commences on the first day of employment. Information regarding these programs
and other Company benefits, along with guidelines concerning employment, will be
discussed at your employee orientation. The terms and conditions of all benefit
plans are governed by the summary plan descriptions which I have enclosed.

Please be advised that Chefs Warehouse, the Company and its subsidiaries and
affiliated companies intends to hire only legal workers (those individuals who,
by law, have the right to work in the United States). As a condition of
employment with the Company, you will be required to show proof of work
eligibility to the Human Resources Department no later than your first scheduled
day of employment. Enclosed is a copy of Form I-9 showing the necessary
documentation needed to complete Section 2 on the form. Please bring this
necessary documentation with you on your start date.



--------------------------------------------------------------------------------

On your first day, we ask that you report to our warehouse at 1300 Viele Avenue,
Bronx, New York. At that time I will provide you with additional documentation
necessary to begin your employment.

As evidence of your acceptance of this position, please sign and return to me
immediately this offer letter US Mail and the enclosed New Hire Paperwork.
However, this letter does not establish a contract of employment for any
duration. You or the Company may terminate your employment at any time without
notice. We are delighted that you have decided to join the team at Chefs
Warehouse. We are confident that your employment with us can make a positive
contribution to your career and that you, in turn, will help us in attaining our
corporate vision.

Sincerely,

 

Michael G. DeCata President Chefs Warehouse MD/mm Cc: Christopher Pappas
Enclosures Accepted  

/s/ Patricia M. Lecouras

Start Date  

3-5-2007